Jfourtlj Court of Appeals;
                                         an Antonio,

                                           January 22.2014


                                         No. 04-13-00324-CV


        Law Office of Preston Henrichson. P.C. a/k/a Law Offices of Preston Henriehson.
                                              Appellant


                                                  v,



    Starr Counly Hospital District d/b/a Starr Counly Memorial Hospital; Elizabeth Gonzalez.
                                              Appellees


                                    Trial Court Case No. DC-12-246


                                           ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.X. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIKFS submission on February 19. 2014. to the following panel:
Chief Justice Stone. Justice Angclini. and Justice Chapa.       All parties will be notified of the
Court's decision in this appeal in accordance with Trx. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on January 22, 2014.



                                                              Catherine Stone. Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal of the said
court on this January 22. 2014.




                                                                             . Clerk'
                                                                                    k'